—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered *507February 28, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him as a second felony offender to a term of 5 to 10 years, unanimously affirmed.
The police acted reasonably in pursuing and apprehending defendant. Following a brief investigative detention, he was identified by the complainant and probable cause thus existed for his arrest (People v Alford, 186 AD2d 43, lv denied 80 NY2d 973).
The prosecutor’s comments on summation were a fair response to defense counsel’s summation (People v Galloway, 54 NY2d 396), and were well within the permissible bounds of rhetorical comment (People v D'Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884).
Defendant’s final claim is both unpreserved and without merit. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.